Citation Nr: 0712226	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-42 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
service connection for hearing loss, currently rated as 
noncompensable.

2.  Entitlement to a higher initial disability rating for 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from May 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran submitted additional medical 
evidence directly to the Board in November 2005.  This 
evidence showed that the veteran wears hearing aids and has 
been treated for an ear infection.  The Board notes that the 
veteran's 2004 VA treatment records, which were considered by 
the RO, showed that the veteran wore hearing aids.  As such, 
with respect to the issue of entitlement to an increased 
rating for hearing loss, the new evidence was merely 
cumulative of the evidence that was already of record.  
Therefore, the veteran is not prejudiced from an adjudication 
of his appeal at this juncture.  In correspondence dated in 
November 2005, the veteran appears to possibly be raising a 
claim of entitlement to service connection for an ear 
disability, other than hearing loss or tinnitus.  The Board 
refers this matter to the RO for appropriate action.

At this point, the Board notes that in April 2007, the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level III hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.

2.  The current single 10 percent evaluation assigned for 
tinnitus is the maximum scheduler rating allowed under the 
applicable VA rating criteria.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
rating, but no higher, for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the veteran's tinnitus, to 
include a separate 10 percent rating for each ear.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson,  451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2004 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board notes that notice of the information and evidence 
necessary to establish an assigned rating was not provided to 
the veteran at the time he filed his claims of service 
connection.  The Board notes that the veteran, however, has 
not been prejudiced from this error as he was informed of 
this type of evidence in the November 2004 and April 2005 
statements of the case and the April 2005 supplemental 
statement of the case.  He, thereafter, submitted arguments 
in line with this information.  The Board finds that the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and that this 
error was not prejudicial.  See Overton v. Nicholson, 
20 Vet.App. 427, 439 (2006).

The Board additionally notes that the veteran did not receive 
notice as to the information and evidence necessary to 
establish earlier effective dates.  As such, the VCAA notice 
was deficient as to content.  Nevertheless, the Board notes 
that the veteran was not prejudiced by such error because, 
with respect to the denial of an increased rating for 
tinnitus, the question of any effective date to be assigned 
is rendered moot.  With respect to the grant of a higher 
rating for bilateral hearing loss, the RO will cure this 
notice defect in connection with assigning an effective date.

Finally, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity).

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claims.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected bilateral hearing loss 
and tinnitus is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the audiological evaluation in 
April 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
55
LEFT
N/A
35
60
55
60

The average puretone threshold was 47.5 decibels in the right 
ear and 52.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 64 percent in the left ear.

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
50
55
LEFT
N/A
15
45
45
40

The average puretone threshold was 46 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 80 percent in the left ear.

The Board notes that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, and 
viewing the evidence in the light most favorable to the 
veteran, the veteran's April 2004 audiological examination 
report (which has the test results most favorable to the 
veteran) yielded level III hearing in the right ear and level 
VI hearing in the left ear.  Entering the category 
designations from the April 2004 audiological examination 
report for each ear into Table VII results in a 10 disability 
rating under Diagnostic Code 6100.  The findings for the 
August 2004 audio studies results in designations of III for 
each ear and this translates into a noncompensable rating.  
The Board will apply the benefit of the doubt doctrine in 
finding that the veteran's hearing loss more nearly 
approximate the criteria for a 10 percent rating.

The Board has carefully reviewed and considered the veteran's 
statements and testimony, and the Board acknowledges the 
request for special consideration in view of the veteran's 
alleged infections, scar tissue and pain.  However, the Board 
must base its decision on the relevant medical evidence of 
record and the relevant rating criteria.  The Board 
emphasizes that it is bound by law to apply VA regulatory 
criteria and, as noted above, the Court has indicated that 
rating of hearing loss disability involves a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  In the veteran's case, the degree of bilateral 
hearing loss shown by the examination meets the criteria for 
a 10 percent rating, but fails to meet the criteria for a 
rating in excess of 10 percent.  

The record does not present "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Tinnitus

The veteran has requested a disability rating in excess of 
10 percent for his service-connected tinnitus disability, 
which the Board interprets as including a request for a 
separate 10 percent evaluation for each ear.  The RO denied 
the veteran's request because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a disability rating 
in excess of 10 percent nor for separate 10 percent 
evaluations for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, or a 
schedular disability rating in excess of 10 percent for 
tinnitus, the veteran's appeal must be denied.  As shown 
above, the Board has found that the veteran is already 
receiving the maximum scheduler rating available for tinnitus 
under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for bilateral hearing loss is granted.  To this extent, the 
appeal is granted.

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include a separate 10 percent rating 
for each ear, is denied.  To this extent, the appeal is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


